UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1260


ADRIAN D. PUGH,

                      Plaintiff – Appellant,

          v.

MONTGOMERY COUNTY BOARD OF EDUCATION,

                      Defendant – Appellee,

          and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                      Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-02862-DKC)


Submitted:   July 21, 2016                    Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian D. Pugh, Appellant Pro Se.      Edward B. Lattner, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrian     D.     Pugh       appeals      the     district       court’s       judgment

granting    the     Montgomery         County         Board    of   Education’s       summary

judgment     motion      on     her       race   discrimination          claims,      brought

pursuant    to    Title       VII    of    the       Civil    Rights    Act    of    1964,    as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp.

2015).      We    have    reviewed         the       record   and   find      no    reversible

error.      Accordingly, although we grant Pugh’s application to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.             See Pugh v. Montgomery Cty. Bd. of Educ.,

No. 8:13-cv-02862-DKC (D. Md. Feb. 12, 2016).                           We dispense with

oral     argument      because       the     facts      and    legal     contentions         are

adequately       presented      in    the     materials        before    this       court    and

argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                 2